KINGDOM OF CAMBODIA

NATION RELIGION KING
REM RR

CONTRACT
THE INVESTMENT IN ACACIA AND SUGAR CANE PLANTATION

Ref: - The request of company HENG YUE (CAMBODIA) INTERNATIONAL COMPANY

LIMITED dated 01 , October 2010.
- Law on Investment of the Kingdom of Cambodia promulgated by Royal Krom

No. 03/88/94 dated 05 August, 1994, and Law on Amendment of Law on
Investment of the Kingdom of Cambodia promulgated by Royal Krom No.
884/I7181/0303/009 dated 24 March, 2003.

- Land Law promulgated by Royal Krom No 885/1"9/0801 14, dated 30 August,
2001.
- Law on Public Financial System which declared officially by Royal Krom No Sf

/ if / 0508/18, dated 24 May, 2008.

- Sub Decree No. 17 HS{fi.tii dated 07 April, 2000 on Organization and Function
of the Ministry of Agriculture, Forestry and Fisheries.

- Sub Decree No. 146 H8{f.Ui dated 27 December, 2005 on Economic Land
Concession.

- Sub Decree No. 111 H8[fi.UM dated 27 September, 2005 on Implementation of
the Amendment of the Law on Investment of the Kingdom of Cambodia

- Letter No 1588/08 11.14.71 dated 20 June 2008 of the Council for the Development
of Cambodia (CDC). ‘

- Letter No.653  fitin.sut- dated’ 07 May , 2009 of the: Office of Council of
Ministers as Notification on results of full meeting of the council Ministers, date
24 April, 2009 .

+ Letter No 229 futian dated 28 February, 2011 of the Office of Council of

Ministers.
- Delegation of full Power No 101 D.F.P dated 22 July, 201] Garey. oN
Government of Cambodia, f Z 2B \

~ Letter No 498/429 saund.qin.nean dated 23 July 2010 of the Mi
and Finance and Ministry of Agriculture, Forestry and Fisheries. a WS g
- Sub-Decree No 143 HS[fi.lifi dated 06 July, 2011 on Transfer ay sfSjate

Land 8,959 hectares to State Private Land at Chhaeb district," ete i
Province. .

Contract on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YUE (CARIB,
COMPANY LIMITED
Between

The Royal Government of Cambodia represented by ELE CHAN SARLN, Minister of the
Ministry of Agriculture, Forestry and Fisheries, located at building No. 200, Preah
Norodom Boulevard, Phnom Penh, Kingdom of Cambodia. Telephone: (855) 23 217 320,
holding of bank account No. .. with the National Bank of Cambodia, and
hereafter referred to as "Party A’

‘ ‘And |
HENG YUE (CAMBODIA) INTERNATIONAL COMPANY LIMITED located at office
building: No 35 B St 328 Sangkat Toulsvayprey 1, Khan Chamkar Mon, Phnom Penh,
Kingdom of Cambodia Telephone No.(855-23) 996 236 represented by Mr.XIE KANXING

Nationality Chinese, and acted as Chairman of the Board of Directors, holding of bank
account No: 110-02-10-00186-4 within the Cambodian Public Bank hereafter referred to as
" Party B'. uo

Pursuant to:

In accordance with the Rectangular Strategy of the Royal Government of Cambodia, the
" A" has the objective to promote the investment on agro-industry sector and
ed that the "Party B" has ability and techniques with aiming to invest on agro-
xy sector, the “Party A" agrees to grant concession land where located in Chhaeb
ct, Preah Vihear Province to "Party B" for investment in Acacia and Sugar Cane
on development. _ .

cal discussion, the two parties have agreed to sign on this contract with respect to

" the contents of the articles stated as follows:

ARTICLE 1: LOCATION, PURPOSE, AND LAND USE OF ECONOMIC LAND
CONCESSION

1.1 Location:

The size of the concession land to be granted to the "Party B" to invest in Acacia and Sugar
Cane plantation covered with a total area of 8,959 hectares as indicated on the location map
and coordinate (UTM) which certified by-the Local and Provincial Authorities No 317

Ganevg Date 22 April, 2011 and annexed to this contract and hereafter referred to as
"Location", The geographical coordinates are given below:

A: X 2532042 Y : 1526969 F:X:547901 Y : 1523708
B:X 1545630 Y : 1526969 G:X: 538010
C:X: 546541 Y : 1531260 H:X : 538010
D:X: 557679 Y : 1531279 1: X: 531608
E:X: 557360 ¥ ; 1526546 J:X: 532044

1.2 Purpose for Granting Economic Land Concession
The purpose of the Party "A" in granting economic land concession is to enable
exploit, produce and carry out operation as follows:
- Main production: Acacia and Sugar Cane plantation_~
- Secondary production: Planting seasonal and moe
Be

- Construction: Processing plants and devel

Contract on the Investment in Acacia and Sugar Cane plantation between MAFF and HENG YUE (C a
COMPANY LIMITED Se
Op
>

4.3 Land Utilization for Economic Land Concession
After signing the contract, Party "B" must prepare the master plan and submit to the Party
"14" for review and approval not later than 03 (Three) months and after the two Parties have
completely fulfill the responsibilities as stated in Article 2. The preparation of master plan.
Party "B”" shall use the land where allocated by year as follows:

Yearl: 1,000 (One thousand) hectares

Year2: 1,000 (One thousand) hectares

Year3: 1,500 (One thousand and five hundred) hectares

Year4: 1,500 (One thousand and five hundred) hectares

Year5: 2,000 (Two thousand) hectares

Year6: 2,959 (Two thousand Nine hundred and fifty nine) hectares

ARTICLE 2: DUTY TO BE FULFILL PRIOR TO GRANT THE LOCATION

The duty of the two Parties stated in this contract shall be carried out unless the main
ities and obligations that the two Parties have to be completely fulfilled, they are

respon.
as follows:

- Party "A" and Party "B" shall collaborate with line-ministries and other competent
authorities to conduct the study, field survey in order to clearly identify the location
of the relevant area that the Party "A" has agreed in principle to invest, in
consistence with the contents in this article, within the period of three (03) months
afer this contract signed and shall be cut off the areas which are:

« Good Evergreen forest, semi-evergreen forest, deciduous forest, national
cultural heritages, mine potential, natural conservation, mountains, lakes,
and the sites where to be protected by other laws.

« Peacefully uncoordinated with legal land owner, such as the location where
people are living and productive. Meaning that, this permission shall not be
granted the land concession with the size requested and indicated in the
contract to company. For location where is incurred with the above-
mentioned issues (if any), an Inter-ministerial Committee led by Ming
Agriculture, Forestry and Fisheries shall conduct investigating an

the related problems encountered in order to precisely identify an

the investment supporting reforestation has to be carried out sgetean
forest areas and avoiding of cutting anarchically down of ev
evergreen and deciduous forests, which have economic value, ani Folios

military development land, the company ‘shall negotiate with m
development unit in order to incorporate that land into Shee eppment with
precisely make contract to each other. fi A

- Completely solve the issues of new-resettlement in acco!
procedures within the period of not later than one (0.1) y

Contract on the favestment In Acacia and Sugar Cane Plantation between MAFF and HENG YUE & Ae fe 4
COMPANY LIMITED

a

agro industrial crops instead. Meanwhile, ifthe location covered hed aes

¥
contract.

- State land registration and land classification shall be made on the land areas
remained after reduction within the period of not later than three (03) months after
the master plan to be approved.

- Party "B" shall prepare the preliminary environmental and social impact assessment
document on the land use and development for this concession project and this
document shall be submitted to Party "A" to review and approve not later than one
(91) year from the date of signing contract.

ARTICLE 3: CONCESSION LAND GRANTING

After the two parties have fully implemented all duties and obligations stated in Article 2,
the Party "A" shall issue an official letter on concession land granting to Party "B" within
cd of not later than sixty (60) days. This letter shall clearly clarify the re-setting of
he size of land that the Party "B” can be utilized by indicating also the areas where cut off

additionally to be consistency with the land area shown in the master plan.

ARTICLE 4: DURATION

act validates seventy (70) years effected from the date of issuance of concession
Jand granting letter by Party "A" to Party "B". This period shall not be extended, except the
-orning from the following situation:

«tension for completion of remaining works or suspension of the process owing to
abuse of the contract by the Party "A", or by the actions of the other competent
authorities.

b. Extension for completion of remaining works or suspension of the process owing to
force majeure as stated in the contract leading to the Party "B" could not recover the
costs/expenditure or losses caused by the above situation, including the insurance of
the project for the first concession period.

For the request of concession extension, the Party "B" shall make a written request to the
Party "A" for continuation of the contract at least one (01) year prior to the expire date of
. Party "B" shall request for contract extension in case of :

the cor

a) Party "B" properly or well performed the contract

5.1- Rights of the Party "A";
In the mandate of this contract, the Party "A" shall have the following rights’ Ses ee

- Monitor and evaluate on the implementation’ of the obligations of the Pate!
stated in this contract.

- Require the Party "B" to carry out activities followed the norms,an
cropping in order to increase productivity as well as the,
benefits. é

- Inspect the quantity and quality of the production prior to sé

- Extend, suspend, and terminate the contract in accor:
procedures as stated in the laws and regulations.

Contract on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YUE (C.
COMPANY LIMITED “earn ase
- Carry out other works as stated in the laws and regulations.

5.2- Obligations of the Party" A"
In the mandate of the contract and adding to the contents of Articles as stated in the
contract, the Party "A" shall bear the obligations as follows:

- Facilitate and coordinate with relevant competent line-ministries and institutions as
well as other local competent authorities to facilitate the Party "B":

© Successfully carry out business operation;
* Receive investment incentives in accordance with the existing
laws and regulations.

- Review and approve or make amendment on the master plan within the period of
not later than one (01) month after receiving the mater plan from the Party "B".

- Provide interventions to the relevant institutions in order to solve the problems
encountered and those who commit offense and violate the rights of Party "B" in
relation of the contract implementation and location use or land grabbing of any part
of the location.

ARTICLE 6: RIGHTS AND OBLIGATIONS OF PARTY "B"

6.1- Rights of the Party "B":
tn the mandate of this contract, the Party "B" shall have the rights as follows:

- Transfer to his/her successor in accordance with the effective laws and regulation
allowed.

- Raise the suggestions or request to the Party "A" for consideration and approval on
the amendment of the Master Plan if considered the amendment shall be providing
the better improvement in project implementation.

- Collaborate with partners in the investment on this location of the concession land,
with agreement at least thirty (30) days in advance from the Party "A".

- Have the rights in legal mortgaging the economic land concession rights Jp i

"A". Party "A" shall have reasonable/proper reasons, if rejected.
€.2- Obligations of the Party" B":
In the mandate of this contract and adding to the contents of Articles as
contract, the Barty = shall nave obligations as follows:

of jak later than three (03) —_ after obtaining the concessioti la
master plan shall be submitted to Party "A" for review and fone
also be supported by the relevant technical ministries and insti fie’
support from local authorities and communities. This master 2
land use schedule in the concession area, technical practices
forest rehabilitation plan, and econcmic-financial plan for long-t at le
(from the commencement to the final stage of the development ie

me

eee
Contract on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YUE (CAMBODIA)INTERNATIONAL  §
COMPANY LIMITED
area, and the continual period). At the same time, the annual plan shall be precisely
prepared for annual investment and implementation, Party "B" shall commence the
process of works unless the master plan and annual plan to be approved in advance
by the Party "A".

- Take responsibilities to bear all capital expenses for the investment project in terms
of the development and use of economic concession land, including the expenses for
fulfillment of the duties as stipulated in Article 2 as well.

- Strictly respect to the laws and regulations in forced.

Give the rights to the activities of exploration on mining “if any" in the investment
area. The technical ministries (Ministry ‘of Industry, Mine and Energy and Ministry
of Agriculture, Forestry, and Fisheries) shall conduct critically study and exploration
in advance in the mine overlapping areas. In case the study found that any area in
the concession has more economic potentials for any sector (between mine and
agriculture investment) then that sector shall be granted to invest in that areas.

- Secure people who are living in the investment zone to get proper benefit from the
investment project, such as the use of infrastructure, road, school, health center and
the creation of job opportunity linking with the investment project, including the
integration of household farmers' production.

- Pay taxes in accordance with the laws and regulations imposed.

- Pay deposit and fees according to the Article 9 of this contract until the termination
of the contract.

Use local labor force. In the event that Khmer experts are unavailable, the company
has the rights to hire foreign experts to advise and instruct on technical issues related
to the business production as needed and this shall be following the laws and
regulations of the Kingdom of Cambodia.

Consider in improving the livelihood as well as health and education to its
employees; workers and their families by building the suitable houses, hospitals,
temples, schools and recreation centers.

- Czrry out of production and business activities as planned such as: land clearane:
road construction, land utilization by respecting the terms and cp exish
sustainable maintain the natural resources of the location and /pigimize
environmental impact caused by the production and business operatigs see :
Bear responsibility for the protection and conservation of. evergreen ih

evergreen forest, and deciduous forest where existed in the conserved
locations inside the concession land.

- As said in its technical report annexed to this contract, the busine:
operation shall be carried out as planned on the concession land?
Facilitate and coordinate with the Party "A" and relevant i
and evaluation of its operation regarding on the environme:
Party "B" shall improve its operation according to the gui
Party "A" and relevant institutions in the matters relat
protection.

Contyact on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YUE (CAMBODIA) INTERNATIONAL Z
COMPANY LIMITED

- Shall collaborate with Party “A“ and Ministry of Economy and Finance to assess
the concession site for the purpose of land concession fees collection, and monitor
and evaluate the concessionaires contractual performance and master plan
implementation.

- Prepare semestral (06 months) and annual reports on the progress and achievements
of the implementation of investment project and submit those to Party "A". °

ARTICLE 7: CONSTRUCTION PERMITS

7.1- Party "B" shall have the rights to develop and carry out all construction activities on
the investment location by following the steps indicated in the master plan and time
schedule agreed by Party "A" and Ministries concerned. These activities shall be
made in accordance with the laws and regulation in effect in the Kingdom of
Cambodia and these shall be response to the objectives specified in Article 1 of this
contract.

7.2- All constructions of infrastructure, such as dams and canals that may affect to the
people and surrounding areas, shall be permitted by Party "A" and/or televant and
concerned institutions.

ARTICLE 8: RIGHTS ON NATURAL RESOURCES AND HERITAGE

8.1- Before clearing the land for planting, Party "B" shall request permission from Party
"A". For the logs obtained from land clearance, Party "B" shall collect and keep in a
specific area and report to Party "A" so as for the public procurement or for royalty
and fee payment in accordance with the principles and Forestry Law in effect.

8.2- Mine resources and national heritage objects/items existed upper or underground are
the state property, Party "B" has no rights for management or utilization of these
resources. If Party "B" discovers mine resources, precious stones, gold or items of
national heritage, either upper or underground, Party " B " shall terminate the
activities and inform those to Party "A" immediately. In case that Party " B'" does
not cease activities and fail to inform those to Party "A" on time, Party "B" shall has
to bear all responsibilities that subject to the Laws and Regulations of the Kingdom
of Cambodia.

8.3- Incase the concession land existed mineral resources which would be hays
economic potentials and those declared and certified by competent
"A" has the rights to cut off partly or wholly these-mineral resouj
extract those from the concession land. |

8.4. The cultural and historical heritages found in the concession areas
national or state properties or the areas existed of those heritages sha
from the concession land location. ; :

ARTICLE 9: DEPOSIT AND FEE

9.1- Deposit Payment
In order to guarantee the execution of this investment project, Party,

‘Contract on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YUE (CAMBO
COMPANY LIMITED
abrogated. Two month after provision of this concession land, if Party " B " has not
conducted the actual preparation of master plan, this contract shall also be abrogated, and
the deposit shall be automatically retumed into national budget,

70% of the above deposit shall be returned to Party “B “ after Party “B “ has completed the
cultivation as stated in the master plan. The remaining 30% of the deposit shall be
transferred to the state’s budget for the purpose of executing the contract or for off setting
the concession fees at the end of the contract duration.

9,2- Land Concession Fee Payment

For Acacia (Permanent crop) Party “ B “ is waivered for the land concession fees for the
first 5 (five) years after signing the contract. From year 6, Party “ B “ shall pay the land
ion fees of USD 5 (five) per hectare with an annual increment of 5% (five per cent).
his land concession fees will be revised every 5 (five) years,-as necessary.

ugarcane (Seasonal Crop or annual Crop) Party “ B “ shall pay the land concession

fee at 5 USD per hectare on cultivated area with an annual increment of 5% (five per cent).
land concession fees will be revised every 5 (five) years, as necessary.

ing the concession fees, Party “B “ shall send payment slip to Party “A “and the
h ry of Economy and Finance for monitoring.

In case of being late of fee payment up to sixty (60) days, Party “B" shall be fined two per
s (02%) per month of the amount of fee to be paid each year. The amount of the penalty
ent shall be calculated according to the composed interest rate formula.

cent

arty "B" cannot transfer this contract to the third party, except the Party "B" executed

30% (thirty per cent) of plantation development and after the evaluation made by

ty "A",

ferring the contract to the third party shall be made through new contract re-signed

by all parties involved to enable that third party takes directly responsibilities with Party

"A" in accordance with the terms and conditions of this contract.

ARTICLE 11: SUSPENSION OF THE CONTRACT

In addition to the rights for guidance, warning to the Party "B" who conducted faults or

other mistakes, the Party "A" shall suspend the implementation of this contract, in

fully on the concession location within a specific period. The suspension shall

written letter to indicate any or all causes specified as fallows:
a. Party "B" fails to fulfill any terms and conditions stipulated if

master plan or Environmental and Social Impact Assessment (ESTA
b. Disputes occurred with the local people or the third parties relat
of land tenures in parts of the concession land; .

c.. Legally mining activities that to be considered high economic potenti

ARTICLE 12: TERMINATION OF THE CONTRACT

The economic land concession contract shall be terminated by any é

follows: f &
a. Following the contract duration which stipulated in thefé

b. Agreement of both parties;

Contract on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YUE (CAMBGS
COMPANY LIMITED
c. Confiscation of concession land followed by administrative decision: Party "A"
shall unilaterally confiscate the economic concession land from Party "B”
without any compensation in any case that Party "B" :
© Fails to implement the terms and conditions stipulated in the contract or fails
to obey any rules and regulations defined by the laws;

© Fails to start implementing the production, exploitation later than 12 (twelve)
months after the concession land has been provided;

© Fails to produce or carry out-operation later than 12 (twelve) months without
reasonable/appropriate reasons;

« Convert concession land to become the private land;

e Party "B" fails to pay land fee later than 0 1 (one) year counted from the date
to be made payment;

© Transfer the concession land without renewal of the contract with Party "A"

¢ Neglects and fails in preventive and protective fount fire in the concession
area

* Commit mistakes or crimes considered as heavy condition.

The confiscation shall be made through the administrative decision with

reasonable evident and will be informed within 60 (sixty) days. Party "B”

could claim and request to Party "A" to review on decision made within 28

(twenty eight) working days afier receiving the decision to confiscate the

concession land. In case.that agreement is not to be reached, Party "B” has

the tights to complain to the court followed by the procedures defined by the
laws.

d. Based on the court decision to terminate the economic land concession, Party
"A" shall request the court to terminate the contract on economic land
concession in any of the following cases: :

* Party "B" is in a position of bankruptcy or lost legal characteristic due to

. the reason of liquidation or closing of the company;

e Party "B" fails to obey any of the obligations stated in the contract after
receiving alert advises or warning by defining the time to correct
mistakes, twice respectively.

Party "A" shall deliver the official letter to Party "B" within 28
eight) working days for Party "B" reacts Reto submitting thea
to the court. 2
ARTICLE 13: RIGHTS OF PARTY "A" AFTER CONTRACT

produced in according the master plan that Party "B" lost investment ri
transferred to Party "A" for management. For the building, infrastructures in cok
can be utilizable in the location of concession land and also the intellectual prope:
shall be automatically transferred to Party "A" and without compensation

ARTICLE 14: RESPONSIBILITIES

14.1 Both ‘parties agree to take responsibilities..to ful
conditions stated in this contract from the signing d:

Contract on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YUE
COMPANY LIMITED
142 In all cases of contract termination, even the contract terminated before
contract validity period or at the validity date, there will not be allowed for
any party to evade the obligations for the state/government and third parties’
debts or other obligations which have been stipulated in this contract; *

14.3. In case that the contract terminated because of fault of Party "B", this party
shall bear responsibilities in accordance with the law and regulations to the
damages of environment, such as forest, and Party "B" must restore and
rehabilitate the forestry, environment to become same condition as before
contract implementation. :

ARTICLE 15: PARTIAL VALIDITY OF THE CONTRACT

If ary conditions stated in the articles | of this contract are in contradiction with the laws,
invalidity or made ineffective, this case will not nullified to the whole contract. It is
understood that this contract has validity through the validated articles existed. The purpose
of signatory patties in this contract is to agree that any conditions in article considered
invalidity or contradiction with the laws, shall not be implemented. However, the other
articles shall be still fully remained validity and effectiveness for implementation.

After any judgment to be made as stated i in the above, , the signatory parties shall promptly
negotiate for creation of new terms and conditions or new article to replace those for reva-
lidity by the ways that considered being poesia? to implement with consistency of original

consideration or ideas.

ARTICLE 16: CASES OF FORCE MAJEURE

The failures to fulfill contract obligations of any party shall not be used to benefit
compensations to another party in implementing this contract or shall not be regarded as
abuse of the contract if the failures resulted from force majeure.

The characteristic of force majeure is referred to occurrences of misfortune facts or accident
happened out of control and unmanageable for the party affected. The term "Force
Majeure" refers to war, strike, civil unrest, heavy natural calamities occurred in the eetigizy,
that adversely affected to the project operation and/or the continuation of dg¥ :
project. :
In case that force majeure researc Baty affected from these facts shalt infortha :
party by written within 14 (fourteen) days. The party affected by force majeuré
to convince to the other party for acceptance of the facts and the other pa
reject the proposal or request without appropriate reasons.

In case that any party of this contract required using the measures of force majeure by
reasons of inability to fulfill its obligations within 06 (six) months due to the occurrence of
force majeure, each party as the rights to terminate iu Banting, but this. required the party

contract.

Contract on the Investment In Acacia and Sugar Cane plantation between MAFF and HENG YU!
COMPANY LIMITED
ARTICLE 18: AMENDMENT
The initiatives to amendment any article of this contract shall be possibly made if the
written request by any party proposed with mutual agreement by both signatory parties.

ARTICLE 19; PROVISION OF NOTICE
The provision of information or notice to any party shall be made by written in Khmer or
English and this shall be signed by a full authorized representative,
The provision of information or notice considered as valid if:
(a) Other party signed for acceptance the notice/information letter or
(b) This notice/information letter received, on behalf, by local authority for
delivering to other party accepted or
(c) This notice/information is sent to other party by various means to the
address specified in Article 20 which evident of receipt made.

ARTICLE 20: ADDRESS FOR NOTICE DELIVERY

- Party"A":
No. 200, Preah Norodom Blvd, Sangkat Tonle Bassac, Khan
Chamkarmon, Phnom Penh, Kingdom of Cambodia.
Telephone No.: 023-726 128-or 023-726 129

Fax No.: (855) 23-217 320
- Party "BY:
No 35 B St 328 Sangkat Toulsvayprey 1, Khan Chamkar Mon, Phnom
Penh, Kingdom of Cambodia.
Telephone No: (855-23) 996 236
Fax No

In case that the address of any party is changed, that party should inform to the other party
at least 30 (thirty) days before address changed.

ARTICLE 21: EFFECT OF THE CONTRACT
This contract shall be taking into effect from the date of signing the contract
ARTICLE 22: GOVERNING LAW

ARTICLE 23: DISPUTES AND RESOLUTION (ARBITRATION)

In case the dispute incurred during the execution of | this contract, the two parties shall
peacefully resolve the dispute with an understandable manner. In the event that the two
parties cannot resolve the dispute within 02 (two) months, the disputes
the court of the Kingdom of Cambodia. The resolution of the disfit
made through any international arbitration in accordance i
reached, :

Contract ou the Investment In Acacia and Sugar Cane plantation between MAFF and HENG
COMPANY LIMITED
